Opinion issued October 30, 2018




                                        In The

                                Court of Appeals
                                       For The

                           First District of Texas
                              ————————————
                                NO. 01-18-00493-CV
                             ———————————
                        ANDREW WHALLON, Appellant
                                            V.
         CANDLELIGHT TRAILS 1 ASSOCIATION, INC., Appellee


                     On Appeal from the 270th District Court
                             Harris County, Texas
                       Trial Court Case No. 2008-51588A


                           MEMORANDUM OPINION

      Appellant, Andrew Whallon, has not paid or made arrangements to pay the

fee for preparing the clerk’s record. See TEX. R. APP. P. 37.3(b). After being notified

that this appeal was subject to dismissal, appellant did not adequately respond. See

TEX. R. APP. P. 5, 37.3(b), 42.3(b), (c).
      We dismiss the appeal for want of prosecution. We dismiss any pending

motions as moot.

                                PER CURIAM
Panel consists of Chief Justice Radack and Justices Brown and Caughy.




                                       2